TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00466-CR




                                  Jason David Pavy, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 51,608, HONORABLE JOE CARROLL, JUDGE PRESIDING




PER CURIAM

               Appellant Jason David Pavy pleaded guilty to a three-count indictment accusing him

of aggravated robbery, aggravated kidnaping, and engaging in organized criminal activity. The court

adjudged him guilty and assessed punishment for each count at imprisonment for fifteen years, as

called for in a plea bargain agreement.

               The clerk’s record contains a written waiver of appeal signed by appellant, his

attorney, and the trial judge. A defendant who knowingly and intelligently waives his right to appeal

may not thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99

(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.

State, 516 S.W.2d 680 (Tex. Crim. App. 1974). In addition, appellant’s general notice of appeal does

not comply with Texas Rule of Appellate Procedure 25.2(b)(3) and fails to confer jurisdiction on this
Court. Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.—Austin 2001, no pet.); see also Cooper v.

State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001).

              The appeal is dismissed for want of jurisdiction.



Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: September 13, 2001

Do Not Publish




                                                2